DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13, 15-21 are allowed.
The closest reference found is Su et al (2013/0319612) which discloses a method for verifying semiconductor wafers (W), the method comprising: receiving a semiconductor wafer (W); obtaining a first set of measurement data for a wafer layer (W), the first set of measurement data comprising at least one previously recorded thickness measurement for one or more portions of the wafer layer (see measurement device 502 of figure 5 or previous thickness 612 of figure 6 or step 708 of figure 7); comparing the first set of measurement data to a second set of measurement data for the wafer layer (step 708 of figure 7), the second set of measurement data comprising at least one new thickness measurement for the one or more portions of the wafer layer (thickness measurement 610 of figure 6 or step 706 of figure 7) (par. [0045] and [0051)). However, Su et al fails to teach steps of “obtaining a first set of measurement data for a layer of the plurality of layer, the first set of measurement data comprising at least one thickness measurement for one or more portions of the layer that was recorded prior to at least one additional layer of the plurality of layers having been fabricated” and “comparing the first set of measurement data to a second set of measurement data for the layer, the second set of measurement data comprising at least one new obtained after fabrication of the at least one additional layer.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 11 and 15.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “obtaining a first set of measurement data for a layer of the plurality of layer, the first set of measurement data comprising at least one thickness measurement for one or more portions of the layer that was recorded prior to at least one additional layer of the plurality of layers having been fabricated” and “comparing the first set of measurement data to a second set of measurement data for the layer, the second set of measurement data comprising at least one new thickness measurement for the one or more portions of the layer obtained after fabrication of the at least one additional layer”, in combination with the rest of the limitations of claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render limitations “compare the first set of measurement data to a third set of measurement data for the first feature, the third set of measurement data comprising at least one new thickness measurement for the one or more portions of the first feature; compare the second set of measurement data to a fourth set of measurement data for the second feature, the fourth set of measurement data comprising at least one new thickness measurement for the one or more portions of the second feature; determine 
As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render limitations “obtaining a first set of measurement data for at least one layer of the plurality of layers, the first set of measurement data comprising at least one previously recorded thickness measurement for one or more portions of the at least one layer; obtaining a second set of measurement data for the at least one layer by measuring a thickness of at least one portion of the at least one layer that is to remain exposed during subsequent processing operations; comparing the first set of measurement data to the second set of measurement data; determining the semiconductor wafer is an authentic wafer based on the second set of measurement data corresponding to the first set of measurement data; and determining the semiconductor wafer is not an authentic wafer based on the second set of measurement data failing to correspond to the first set of measurement data”, in combination with the rest of the limitations of claim 15.
	Claims 2-10, 12-13, 16-21 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            February 12, 2022